Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/352,635 has a total 18 claims pending in the application; there are 3 independent claims and 15 dependent claims all of which are ready for examination by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,042,559. Although the claims at issue are not identical, they are not patentably distinct from each other because they both discloses receiving a plurality of objects presenting in a first area and in a second area.

17/352,635
11,042,559
Claim 1. A computer-implemented method, comprising: receiving, by a user interface, a plurality of objects from a functional logic tier of an application, each object representative of data stored in a data tier of the application, a first portion of the stored data being stored in a first persistent data store and a second portion of the stored data being stored in a second persistent data store different from the first persistent data store; 
presenting in a first area of the user interface information from the plurality of objects, the information selected from the first portion of the data; receiving an indication of an object being selected from the plurality of objects; presenting in a second area of the user interface information from the second part of data corresponding to the selected business object.







Claims 2-18 
Claim 1. A computer-implemented method, comprising: receiving, by a user interface, a plurality of objects from a functional logic tier of an application, each object representative of data stored in a data tier of the application, a first portion of the stored data being stored in a first persistent data store and a second portion of the stored data being stored in a second persistent data store different from the first persistent data store; receiving an indication of an object being selected through the user interface from the plurality of objects; in response to receiving the indication, causing the functional logic tier to: configure a first query for the first portion of the data represented by the selected object, the first query having a first configuration that is based on a first requirement of querying the first persistent data store; configure a second query for the second portion of the data represented by the selected object, the second query having a second configuration that is based on a second requirement of querying the second persistent data store, the second requirement being different than the first requirement of querying the first persistent data store, and obtain, by executing the first query and the second query, the first portion of data from the first persistent data store and the second portion of data from the second persistent data store; and presenting, in an area of the user interface, information representing the first portion of data and the second portion of data corresponding to the selected object and retrieved from the functional logic tier; wherein the functional logic tier is configured to map a first data type to a neutral data type based on the first requirement for querying the first persistent data store, and wherein the functional logic tier is configured to map a second data type to the neutral data type based on the second requirement for querying the second persistent data store.

Claims 2-18


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal et al (U.S. Pub No. 2014/0122523 A1).

As per claim 1, Aggarwal discloses a computer-implemented method, comprising: 
receiving, by a user interface, a plurality of objects from a functional logic tier of an application, each object representative of data stored in a data tier of the application, a first portion of the stored data being stored in a first persistent data store and a second portion of the stored data being stored in a second persistent data store different from the first persistent data store (Par [0092, 0098, 0113, 0124]); 
presenting in a first area of the user interface information from the plurality of objects, the information selected from the first portion of the data (Fig 15 user selects); 
receiving an indication of an object being selected from the plurality of objects (Par [0136] and fig 14-15);
 presenting in a second area of the user interface information from the second part of data corresponding to the selected business object (Par [0136-0137]).
As per claim 3, Aggarwal discloses the computer-implemented method of claim 1, wherein at least one of the first data store and the second data store are selected from a group consisting of a relational database, a cloud database, a column database, a document databases, a key value database, a graph database, and a multi-model database (par [0136-0137] and fig 14-15).
As per claim 4, Aggarwal discloses the computer-implemented method of claim 1, wherein the second portion of the data includes a key that references the first portion of the data (Par [0005, 0025-0026]).
As per claim 5, Aggarwal discloses the computer-implemented method of claim 1, wherein an interface of the object does not distinguish data based on which persistent data store stores the data (Par [0136] select queries from plurality of data).
As per claim 6, Aggarwal discloses the computer-implemented method of claim 1, further comprising storing a key references the first portion of the data in the second portion of the data (par [0005, 0025-0026]).
As per claim 7, Aggarwal discloses a non-transitory computer storage medium encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 
receiving, by a user interface, a plurality of objects from a functional logic tier of an application, each object representative of data stored in a data tier of the application, a first portion of the stored data being stored in a first persistent data store and a second portion of the stored data being stored in a second persistent data store different from the first persistent data store (Par [0092, 0098, 0113, 0124]); 
presenting in a first area of the user interface information from the plurality of objects, the information selected from the first portion of the data (Fig 15 user selects); 
receiving an indication of an object being selected from the plurality of objects (Par [0136] fig 15-16); 
presenting in a second area of the user interface information from the second part of data corresponding to the selected business object (Par [0136-0137]).
As per claim 9, Aggarwal discloses the non-transitory computer storage medium of claim 7, wherein at least one of the first data store and the second data store are selected from a group consisting of a relational database, a cloud database, a column database, a document databases, a key value database, a graph database, and a multi-model database (Par [0136-0137] and fig 14-15).
As per claim 10, Aggarwal discloses the non-transitory computer storage medium of claim 7, wherein the second portion of the data includes a key that references the first portion of the data (Par [0005,, 0025-0026]).
As per claim 11, Aggarwal discloses the non-transitory computer storage medium of claim 7, wherein an interface of the object does not distinguish data based on which persistent data store stores the data (Par [0136]).
As per claim 12, Aggarwal discloses the non-transitory computer storage medium of claim 7 further comprising storing a key references the first portion of the data in the second portion of the data (Par [0005]).
As per claim 13, Aggarwal discloses a system comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving, by a user interface, a plurality of objects from a functional logic tier of an application, each object representative of data stored in a data tier of the application, a first portion of the stored data being stored in a first persistent data store and a second portion of the stored data being stored in a second persistent data store different from the first persistent data store (Par [0092, 0098, 0113, 0124]); 
presenting in a first area of the user interface information from the plurality of objects, the information selected from the first portion of the data (Fig 15 user selects); 
receiving an indication of an object being selected from the plurality of objects (Par [0136] and fig 14-15); 
presenting in a second area of the user interface information from the second part of data corresponding to the selected business object (Par [0136-0137]).
As per claim 15, Aggarwal discloses the system of claim 13, wherein at least one of the first data store and the second data store are selected from a group consisting of a relational database, a cloud database, a column database, a document databases, a key value database, a graph database, and a multi-model database (Par [0136-0137]).
As per claim 16, Aggarwal discloses the system of claim 13, wherein the second portion of the data includes a key that references the first portion of the data (Par [0005, 0025-0026]). 
As per claim 17, Aggarwal discloses the system of claim 13, wherein an interface of the object does not distinguish data based on which persistent data store stores the data (Par [0136]).
As per claim 18, Aggarwal discloses the system of claim 13, further comprising storing a key references the first portion of the data in the second portion of the data (Par [0005, 0025-0026]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al (U.S. Pub No. 2014/0122523 A1), and in view of Fu et al (U.S. Pub No. 2014/0149400).

As per claim 2, Aggarwal discloses the computer-implemented method of claim 1, wherein the first persistent data store is a SQL database (par [0026]).
Aggarwal does not explicitly disclose the second data store is a NoSQL database.
However, Fu discloses the second data store is a NoSQL database (Par [0044]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fu into the teachings of Aggarwal in order to improve the system.

As per claim 8, Aggarwal discloses the non-transitory computer storage medium of claim 7, wherein the first persistent data store is a SQL database (par [0026]).
Aggarwal does not explicitly disclose the second data store is a NoSQL database.
However, Fu discloses the second data store is a NoSQL database (Par [0044]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fu into the teachings of Aggarwal in order to improve the system.

As per claim 14, Aggarwal discloses the system of claim 13, wherein the first persistent data store is a SQL database (par [0026]).
Aggarwal does not explicitly disclose the second data store is a NoSQL database.
However, Fu discloses the second data store is a NoSQL database (Par [0044]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fu into the teachings of Aggarwal in order to improve the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 1, 2022
/THU N NGUYEN/Examiner, Art Unit 2154